      Case 1:16-cv-03088-JGK-RWL Document 204 Filed 07/01/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                       7/1/2020
---------------------------------------------------------------X
JAMES LASTRA,                                                  :   16-cv-3088 (JGK) (RWL)
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  - against -                                  :
                                                               :
CITY OF NEW YORK, et al.,                                      :
                                                               :
                                    Defendants.                :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        For the reasons stated during the conference held on June 30, 2020:

        1.       By July 7, 2020, Defendants shall file a copy of the letter submitted to

Plaintiff describing the sections of the patrol guide produced in response to his discovery

requests to allow the Court to determine whether all sections of the patrol guide relevant

to Plaintiff’s have been produced. By July 21, 2020, Defendants must provide Plaintiff

with any sections of the patrol guide that are both relevant to Plaintiff’s claims and were

in effect when Plaintiff was arrested in 2014 not previously provided.

        2.       Plaintiff’s request to take photographs of Precinct 8 is denied.

        3.       By July 21, 2020, Plaintiff shall produce any text messages, video

recordings, or audio recordings relevant to his claims and not previously produced.

Plaintiff is precluded from using any text messages, video recordings, or audio recordings

not produced by that date as evidence in support of his claims.

        4.       By July 21, 2020, Plaintiff shall produce any factual evidence related to his

alleged damages or loss of income. Plaintiff is precluded from using any factual evidence
     Case 1:16-cv-03088-JGK-RWL Document 204 Filed 07/01/20 Page 2 of 5



related to his alleged damages or loss of income not produced by that date as evidence

in support of his claims.

       5.      By July 21, 2020, Plaintiff shall provide a fully executed HIPAA release for

his neurologist, Dr. Fleming.

       6.      By July 21, 2020, Plaintiff shall provide a fully executed release for records

from the arrest at issue in this case and for a list of his prior arrests, if any.

       7.      By August 31, 2020, all fact depositions must be completed. In light of the

COVID-19 pandemic, the Court recognizes that some or all outstanding depositions may

need to take place by video or telephonic means, and orders the parties to cooperate in

ensuring that these depositions take place in a timely and efficient manner. The Court

further reminds Plaintiff to comply with the parameters set in its prior order of October 7,

2019 (Dkt. 173), a copy of which is enclosed with this order.

       8.      All discovery in this matter shall be completed by August 31, 2020.

       Defense counsel shall send a copy of this order, along with any orders referenced

herein, to Plaintiff by mail and by email within three (3) days and file proof such service

on ECF. If counsel is unable to complete this mailing as a result of COVID-19 and related

disruptions, counsel shall promptly notify the Court by letter filed on ECF.

                                             SO ORDERED.



                                             _________________________________
                                             ROBERT W. LEHRBURGER
                                             UNITED STATES MAGISTRATE JUDGE

Dated: July 1, 2020
       New York, New York
Case 1:16-cv-03088-JGK-RWL Document 204 Filed 07/01/20 Page 3 of 5
Case 1:16-cv-03088-JGK-RWL Document 204 Filed 07/01/20 Page 4 of 5
Case 1:16-cv-03088-JGK-RWL Document 204 Filed 07/01/20 Page 5 of 5
